(Pish, 0.' J.
1. Under the ruling in East Tenn., Va. & Ga. Ry. Co. v. Boardman, 96 Ga. 356 (23 S. E. 403), the obstruction, at least of some of the streets complained of, did' not furnish ground for the recovery of damages by the plaintiff.
2. If any of the grounds of special damages would have sustained a recovery, the evidence introduced by the plaintiff failed to show the amount of damages arising from such causes as different from other causes not furnishing a right of recovery. There was no error, therefore, in granting a nonsuit.
3. None of the assignments of error upon rulings of the court on the admissibility of evidence show any error requiring a reversal.

Judgment affirmed.


Rolden, J., absent. The other Justices concur.